Exhibit 3 SHARE ALLOCATION AGREEMENT THIS SHARE ALLOCATION AGREEMENT (“Agreement”) is made and entered into as of August 7, 2009, by and among, Keywin Holdings Limited, a British Virgin Islands company (the “Transferor”), Ms. Pui Chu Tang, the sole shareholder of the Transferor, and the persons listed on Schedule 1 hereof (the “Transferees”). W I T N E S S E T H: WHEREAS, Network CN Inc., a Delaware corporation (the “Company”) and the Transferor entered into a Note Exchange and Option Agreement, dated as of April 2, 2009 (the “Note Exchange Agreement”), which provides, among other things, for the exchange of certain notes payable by the Company, held by the Transferor for the issuance of 307,035,463 shares of the Company’s common stock (the “Common Stock”) to the Transferor; and WHEREAS, the Transferees have provided certain services for the benefit of the Transferor and such performance has directly benefited the Transferor; and the Transferor wishes to allocate and transfer certain shares of the Common Stock issued under the Note Exchange Agreement to the Transferees. NOW, THEREFORE, for and in consideration of the covenants set forth herein and the mutual benefits to be gained by the parties hereto, and other good and valuable consideration, the receipt and adequacy of which are now and forever acknowledged and confessed, the parties hereto hereby agree and intend to be legally bound as follows: 1.The Share Allocation/Transfer.Subject to the terms and conditions of this Agreement, the Transferor hereby transfers and assigns to each Transferee, and each Transferee accepts and assumes, all of the Transferor’s right, title and interest in and to the number of shares of the Company’s Common Stock set forth opposite such Transferee’s name in Schedule 1 attached hereto (the “Shares”), which were issued to the Transferor in connection with the consummation of the transactions contemplated by the Note Exchange Agreement.Therefore, the Transferor hereby transfers to the Transferees an aggregate of 189,678,980 shares of the Common Stock issued to it in connection with the Note Exchange Agreement, as set forth in Schedule 1 hereto. 2.Representations and Warranties of the Transferees.In connection with the transfer of the Shares to the Transferees pursuant to Section 1 above, each of the Transferees hereby represents and warrants to the Transferor as follows: 2.1.Transferee acknowledges that the Transferor and the Company have made no representation to Transferee regarding the Company, its business or prospects. 2.2.Transferee is accepting transfer of the Shares for investment for Transferee’s own account only, not as a nominee or agent, and not with a view to, or for resale in connection with, any “distribution” of the Shares within the meaning of the Securities Act of 1933, as amended (the “Securities Act”).By executing this Agreement, Transferee represents that Transferee does not have any contract, undertaking, agreement, or arrangement with any person to sell, transfer or grant participations to such person or to any third person, with respect to any of the Shares. 2.3.Transferee has such knowledge and experience in financial and business matters that it is capable of evaluating the merits and risks of investment in the Company and has had full access to all the information it considers necessary or appropriate to make an informed investment decision with respect to the Shares. 2.4.The Transferee understands that the Shares have not been registered under the Securities Act and, if issued in accordance with the provisions of this Agreement, will be issued by reason of a specific exemption from the registration provisions of the Securities Act which depends upon, among other things, the bona fide nature of the investment intent and the accuracy of the Transferee’s representations as expressed herein.The non-registration shall have no prejudice with respect to any rights, interests, benefits and entitlements attached to the Shares in accordance with the Company’s charter documents or the laws of its jurisdiction of incorporation. 2.5.The Transferee understands that the Shares are characterized as “restricted securities” under the Securities Act inasmuch as this Agreement contemplates that, if acquired by the Transferee pursuant hereto, the Shares would be acquired in a transaction not involving a public offering.The issuance of the Shares hereunder have not been registered under the Securities Act or the securities laws of any state of the U.S. and that the transfer of the Shares is being effected in reliance upon an exemption from registration afforded either under Section 4(2) of the Securities Act for transactions by an issuer not involving a public offering or Regulation S for offers and sales of securities outside the U.S. The Transferee further acknowledges that if the Shares are issued to the Transferee in accordance with the provisions of this Agreement, such Shares may not be resold without registration under the Securities Act or the existence of an exemption therefrom.The Transferee represents that it is familiar with Rule 144 promulgated under the Securities Act, as presently in effect, and understands the resale limitations imposed thereby and by the Securities Act. 2.6.Regulation S Exemption.The Transferee understands, acknowledges and agrees that the transfer of5 the Shares to the Transferee has not been registered under the Securities Act or under any state securities laws or regulations and that the Shares are being offered and sold to it in reliance on an exemption from the registration requirements of United States federal and state securities laws under Regulation S promulgated under the Securities Act and that the Transferor and the Company are relying upon the truth and accuracy of the representations, warranties, agreements, acknowledgments and understandings of the Transferee set forth herein in order to determine the applicability of such exemptions and the suitability of the Transferee to acquire the Shares.In this regard, the Transferee represents, warrants and agrees that: (a)The Transferee is not a U.S. Person (as defined below) and is not an affiliate (as defined in Rule 501(b) under the Securities Act) of the Company.A U.S. Person means any one of the following: (1) any natural person resident in the
